EXHIBIT 10.36

2009 BASE SALARY TABLE FOR NAMED EXECUTIVE OFFICERS

On December 12, 2008, the Human Resources Committee of the Board of Directors of
Ameren Corporation (Committee) approved the 2009 annual base salaries of the
following Named Executive Officers of Ameren Corporation (Ameren), Union
Electric Company (UE), Central Illinois Public Service Company (CIPS), Ameren
Energy Generating Company (Genco), CILCORP Inc. (CILCORP), Central Illinois
Light Company (CILCO) and Illinois Power Company (IP) (which officers were
determined to the extent applicable by reference to the Ameren Proxy Statement
and the UE, CIPS and CILCO Information Statements, each dated March 6, 2008, for
the 2008 annual meetings of shareholders and by reference to the definition of
“Named Executive Officer” in Item 402(a)(3) of SEC Regulation S-K).

 

Name and Position

   2009 Base Salary  

Gary L. Rainwater

Chairman, President and Chief Executive

Officer - Ameren and CILCORP

   $ 940,000 *

Warner L. Baxter

Executive Vice President and Chief Financial

Officer – Ameren, UE, CIPS, Genco,

CILCORP, CILCO and IP

   $ 552,933 *

Thomas R. Voss

Executive Vice President and Chief Operating

Officer – Ameren; Chairman, President and

Chief Executive Officer of UE

   $ 477,400 *

Steven R. Sullivan

Senior Vice President, General Counsel and

Secretary – Ameren, UE, CIPS, Genco,

CILCORP, CILCO and IP

   $ 417,133 *

Charles D. Naslund

President (principal executive officer) – Genco;

and until 07/01/08, Senior Vice President and

Chief Nuclear Officer – UE

   $ 427,267 *

Daniel F. Cole

Senior Vice President – UE, CIPS, Genco,

CILCORP, CILCO and IP

   $ 350,800  

Scott A. Cisel

Chairman, President and Chief Executive

Officer – CIPS, CILCO and IP

   $ 387,000  

Jerre E. Birdsong

Vice President and Treasurer – Ameren, UE,

CIPS, Genco, CILCORP, CILCO and IP

   $ 297,200  

 

--------------------------------------------------------------------------------

* On February 12, 2009, the Committee, due to the current business environment,
revised downward the annual base salary payable to such Named Executive Officer,
effective March 1, 2009, to the base salary level payable to such named Named
Executive Officer at the end of the 2008 fiscal year (2008 base salary).
Consequently, the 2009 base salary payable to such named Executive Officer is
the same as such Named Executive Officer’s 2008 base salary, except that for the
first two months of fiscal 2009 such Named Executive Officer’s base salary was
higher as approved by the Committee on December 12, 2008. The 2009 base salaries
for certain of the Ameren Named Executive Officers may be subject to adjustment
as may be disclosed by Ameren in its Current Report on Form 8-K dated March 2,
2009.